Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2020

                                      No. 04-20-00043-CV

                                         Krystal LOPEZ,
                                            Appellant

                                                 v.

                                        Randall P. KIRK,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-04061
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

        On April 16, 2020, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction because the clerk’s record did not contain a final judgment. On
May 1, 2020, appellant filed a written response attaching a final judgment signed by the trial
court on May 1, 2020. It is therefore ORDERED that the appeal is RETAINED on the docket of
the court. The trial court clerk is ORDERED to file a supplemental clerk’s record containing the
final judgment no later than one week from the date of this order. Appellant’s brief must be filed
no later than June 1, 2020, and, pursuant to this court’s order dated March 3, 2020, this court will
only consider those issues raised in appellant’s brief that do not require a reporter’s record for a
decision.


                                                      _______________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2020.


                                                      _________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court